Citation Nr: 0731481	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-36 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as vitiligo, to include due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

A skin condition, claimed as vitiligo, is not shown by 
competent medical evidence to be related to service, 
including as a result of exposure to Agent Orange.


CONCLUSION OF LAW

A skin condition, claimed as vitiligo, was not incurred in or 
aggravated by active service, and chloracne may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 1116, 5103, 5103A, 5107 (West 2002 & Supp.2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2003 
correspondence, as well as in attachments to December 2003 
correspondence, of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  After notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  

The failure to provide notice of the type of evidence 
necessary to establish a disability rating for the disability 
on appeal is harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection, and any questions as to the appropriate 
disability rating to be assigned is moot.

Background

The service medical records, including the March 1966 
separation examination, make no mention of either complaints, 
treatment, or diagnosis of any skin disease.

VA treatment records confirm the presence of vitiligo.  In 
his September 2003 claim form, the veteran indicates that his 
skin disability began in 1984.  This was 18 years after his 
separation from service.  The veteran also indicates that he 
first sought treatment in 2003.

In a September 2003 VA outpatient clinic record the veteran 
reported a history of vitiligo due to exposure to Agent 
Orange.  The examiner noted vitiligo status post exposure to 
Agent Orange in his assessment.  There is no evidence that 
the examiner reviewed the claims folder, and the examiner 
provided no reason or basis for the assessment.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam.  
38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, chloracne shall be service- 
connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307 are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for a 
skin disorder by presenting evidence which shows that it was 
at least as likely as not that the disease was caused by in- 
service exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.303(d).



Analysis

Because the veteran served in Vietnam he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. § 
3.307.  After reviewing the record, however, the 
preponderance of the evidence is shown to be against finding 
that a skin disorder is related to his military service, to 
include due to any in-service herbicide exposure.  Unlike 
chloracne, vitiligo is not a skin disorder to which the 
presumption applies.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, there is no competent evidence linking 
the current skin disorder to service.

Moreover, the record reflects a considerable length of time 
between the veteran's separation from service and his initial 
diagnosis of vitiligo.  Given the length of time between the 
veteran's active duty and the post service development 
vitiligo, approximately 18 years after service, the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.   38 C.F.R. § 3.303(d);  Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000).

While the veteran is not prohibited from presenting medical 
evidence establishing a nexus between his herbicide exposure 
and his alleged disability, the preponderance of the 
competent evidence is against finding that he has done so.  
Combee.  As such, service connection must be denied.

The Board acknowledges that recent VA medical records refer 
to histories given by the veteran of vitiligo over the years 
since service.  While the veteran is competent to report 
visible symptoms, the Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  In this case, as noted above, the service medical 
records, to include a report of a separation examination, 
which included an evaluation of the veteran's skin, are 
negative for any findings suggestive of vitiligo.  Further, 
there is no such evidence post-service until many years after 
the veteran's discharge from active duty.

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Entitlement to service connection for skin disorder, claimed 
as vitiligo, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


